Citation Nr: 0003938	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of X-ray therapy with a dry mouth.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for trigeminal neuropathy affecting the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran served honorably on active military duty from 
October 1942 to March 1946.  

This appeal arose from a rating decision in December 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  The RO 
granted entitlement to service connection for residuals of x-
ray therapy with dry mouth with assignment of a 10 percent 
evaluation effective from August 9, 1990, and for trigeminal 
neuropathy affecting the right eye with assignment of a 10 
percent evaluation effective August 9, 1990.  

The veteran and his wife provided testimony before a hearing 
officer at the RO in June 1998, a transcript of which has 
been associated with the claims file.  At the hearing, the 
hearing officer stated that the issues, clarified prior to 
going on the record, were entitlement to an increased 
evaluation for residuals of x-ray therapy with a dry mouth 
and evaluation of trigeminal neuropathy of the right eye with 
epiphora.  

In June 1999 the RO granted entitlement to a 20 percent 
evaluation for residuals of x-ray therapy with a dry mouth 
effective August 9, 1990.  The 10 percent evaluation for 
trigeminal neuropathy affecting the right eye was continued.  

The case has been forwarded to the Board for further 
appellate review.  

The Board notes that the veteran has filed claims for a 
higher initial evaluation rather than increased rating 
claims.  This distinction was drawn in the case of Fenderson 
v. West, 12 Vet. App. 119 (1999), in which it was held that 
in appeals from an initial assignment of a disability 
evaluation, ratings may be "staged" (i.e., different 
ratings may be assigned for different periods of time).  The 
issues on the title page of this decision have been amended 
accordingly.  


FINDINGS OF FACT

1.  The service-connected trigeminal neuropathy affecting the 
right eye is productive of unilateral epiphora.  

2.  Epiphora was reported as secondary to ectropion when the 
veteran was seen for examination by VA in May 1997.

3.  The service-connected disability, residuals of x-ray 
therapy with a dry mouth, is productive of no more than 
severe incomplete paralysis, neuritis or neuralgia of the 
ninth (glossopharyngeal) nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for residuals of x-ray therapy with dry mouth have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic 
Code 7203, 4.124a, Diagnostic Codes 8209, 8309 and 8409 
(1999).  

2.  The criteria for an initial evaluation of 20 percent for 
trigeminal neuropathy affecting the right eye with ectropion 
have been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.10, 4.20, 4.84a, Diagnostic Codes 6009, 
6025 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In March 1991 VA examinations were performed.  On the eye 
consultation, the examiner noted that the veteran had a 
parotid duct implanted and stated that this would not involve 
the eyes or tear ducts.  Accordingly it was felt that there 
was no indication for an eye examination.  

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted in June 1991, the veteran made no reference to a 
dry mouth or difficulty swallowing.  He did report that he 
had a continually weeping or tearing eye.  

A personal hearing was held in August 1991, in which the 
veteran and his wife testified before a hearing officer at 
the RO.  The veteran testified that he had reduced saliva and 
had to consistently make an effort to keep his mouth and 
throat moist.  He also testified that his eye watered all the 
time, and asserted that it was watering during the hearing.  
The veteran's wife testified that the veteran had a watery 
eye for almost 30 years.  

In March 1992, the veteran submitted a statement to the 
effect that that his throat was constantly dry and his right 
eye was constantly watering.  

A VA examination was provided in December 1992.  The veteran 
reported that he had constant throat dryness and continual 
watering of the right eye.  A neurological examination was 
negative except for decreased sensation along the right V-2 
distribution of the fifth cranial nerve.  The muscles of 
mastication were adequate.  

Treatment records from 1996 to 1999 show a number of health 
problems including diabetes mellitus II with neuropathy.  As 
a result of the existence of diabetes the veteran was 
referred for nutritional counseling and eye screening.  



A medical record from May 1996 indicates that the veteran 
sought a second opinion on an "old jaw injury."  His 
complaints included watering from the right eye and facial 
numbness.  There was no complaint of swallowing or chewing 
difficulty but it was incidentally noted in the report that 
there was no muscle wasting.  Watering of the right eye was 
corroborated.  The assessment was trigeminal 
neuropathy/autonomic dysfunction.  

A May 1996 diabetes-screening ophthalmology/optometry 
examination was performed.  The impressions were age related 
macular degeneration consistent with his visual acuity and no 
background of diabetic retinopathy.  

Nutrition records from 1996 noted no complaints of problems 
with chewing or swallowing.  

A VA annual eye examination in May 1997 noted complaints by 
the veteran of decreased near vision and a watering right 
eye.  Visual acuity readings were 20/40 right and 20/60 left.  
Impressions included mild cataracts and macular mottling 
accounting for acuity, epiphora in the right eye secondary to 
ectropion, a history of injury to the right cheek, and 
hyperopia and presbyopia.  

The VA otolaryngology examination report dated in July 1997 
noted complaints by the veteran of constant watering of the 
right eye and a dry throat and mouth.  He stated that he 
could not make much saliva.  Examination revealed the mouth 
to be moist with pink and healthy mucosa.  The opening of the 
Stinson's duct on the right was difficult to find.  There was 
a normal examination of the oropharynx, hypopharynx and 
larynx.  The impression was a normal head and neck 
examination with complaints of a dry mouth and throat.  

On the August 1997 esophagus (digestive) examination the 
veteran reported a dry mouth after x-ray therapy for a facial 
injury.  He denied digestive symptoms.  According to the 
examiner the veteran "has no swallowing disorders."  

Difficulty swallowing "relates to the fact that he cannot 
masticate food well because of lack of sufficient saliva in 
the mouth due to reduced output of saliva, probably due to 
his parotid duct injury as well as radiation induced damage 
to the salivary glands in the oral cavity."  

According to the veteran once food entered his esophagus 
there was no difficulty in it passing through.  He reported a 
good appetite and weighed 229 pounds.  Examination revealed 
moisture in the oral cavity although the tongue was somewhat 
dry in appearance.  The examiner stated that no 
gastroenterology diagnosis was made as there were no 
complaints referable to gastrointestinal symptoms.  He 
complained of dryness of the mouth "due to supposed overdose 
of radiation."  

A barium swallow conducted in connection with the examination 
showed no indication of a swallowing problem.  There was free 
transit of barium through the esophagus into the stomach.  
There was no evidence of mass lesion or spontaneous 
gastroesophageal reflux.  No acute pathology was 
identifiable.  Nevertheless the impression was "minor 
abnormality."  

VA outpatient treatment records from 1998 and 1999 showed no 
treatment for a dry mouth or swallowing problems.  

In March 1998 the veteran complained of vision changes.  It 
was noted that he suffered from diabetes.  A vision screening 
was scheduled.  The provisional diagnosis was non-insulin-
dependent diabetes mellitus.  

The veteran subsequently underwent an eye examination in 
April 1998.  At the examination he reported blurry vision.  
Vision changes were noticed with sugar control.  The veteran 
reported that his right eye watered all the time.  He 
reported floaters occasionally.  Vision with correction was 
20/40 and 20/30-1.  Field of vision was full.  There was a 
notation of poor lid apposition, worse on the right.  


The assessments after slit lamp examination were non-insulin-
dependent diabetes mellitus without diabetic retinopathy, 
non-exudative age related macular degeneration, cortical 
cataract, simple hyperopia (far-sightedness) on the right and 
hyperopic astigmatism with presbyopia on the left.  

The veteran and his wife testified at another personal 
hearing at the RO in July 1998.  The veteran felt that 
stuttering was due to his service-connected disability.  He 
stated that he was limited in his diet and could not get 
certain foods down.  He reported that his throat was dry and 
understood that his condition was diagnosed as a dry mouth.  
He did explain that he did not think testing of his ability 
to swallow was dispositive given that he swallowed liquid 
rather than food.  His wife testified that she would puree 
food for him to eat.  She recalled that he had difficulty 
swallowing for a number of years.  

With respect to right eye symptoms, the veteran testified 
that the eye would drip and run continuously.  He also felt 
that the corner of his eye was irritated.  He testified to 
vision difficulties including inability to see clearly, 
double vision, and a spot or floater in the field of vision.  
He felt that there could be impairment of his field of vision 
and noted that he could see better out of the left side of 
his eye.  

VA treatment records show another evaluation of the eye in 
February 1999.  Visual acuity was 20/50 bilaterally.  The 
assessments were the same as in April 1998 except that there 
was no indication of a cataract.  

VA examinations were provided in March 1999.  At his 
ophthalmology examination the veteran complained of tearing 
of the right eye.  The impressions were blocked right 
nasolacrimal duct.  The other diagnoses were age related 
macular degeneration, clinically dry eyes bilaterally, 
posterior vitreous detachment of both eyes, and early 
cataracts of both eyes.  There was no indication of decreased 
field of vision.  Corrected vision was 20/30 bilaterally.  

At the VA examination of the mouth, lips and tongue, held the 
same month, the veteran reported that he underwent radiation 
treatments to the face after an injury in service and for six 
to eight years had experienced a dry mouth and problems with 
chewing and swallowing.  He felt that he had decreased saliva 
secretion.  He told the examiner that he could not eat foods 
such as steak and bread that required excessive chewing.  His 
wife had begun pureeing some of his food.  

Examination revealed normal jaw movement.  There was 
excessive tearing of the right eye when corneal reflexes were 
tested, consistent with decreased drainage of the right tear 
duct.  There was no interference with speech.  The tongue was 
normal in appearance.  There were no fasciculations and no 
atrophy.  The diagnoses were right facial injury, subjective 
xerostomia and decreased drainage of tears from the right 
eye, most likely secondary to a tear duct abnormality.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  

Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  The 
Board finds that assignment of staged ratings in the 
veteran's case is not for application.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  


Fifth (trigeminal) cranial neuralgia, neuritis or paralysis 
is evaluated 10 percent disabling if moderate and incomplete, 
30 percent if severe and incomplete and 50 percent if 
complete.  38 C.F.R. § 4.124a, Diagnostic Codes 8205, 8305 
and 8405 (1999).  

Unhealed eye injuries in chronic form are to be rated from 10 
percent to 100 percent for impairment of visual acuity, field 
loss, pain, rest requirements or episodic incapacity, 
combining an additional 10 percent during continuance of 
active pathology.  A minimum evaluation of 10 percent is 
assigned during active pathology.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009.  

Unilateral epiphora (interference with lacrimal duct from any 
cause) is evaluated as 10 percent disabling.  When bilateral, 
a 20 percent evaluation is assigned.  38 C.F.R. § 4.84a, 
Diagnostic Code 6025.  

A 10 percent evaluation may be assigned for unilateral 
ectropion.  A 20 percent evaluation may be assigned for 
bilateral ectropion.  38 C.F.R. § 4.84a; Diagnostic Code 
6020.

Ninth (glossopharyngeal) cranial neuralgia, neuritis or 
paralysis is evaluated 10 percent disabling if moderate and 
incomplete, 30 percent if severe and incomplete and 50 
percent if complete.  38 C.F.R. § 4.124a, Diagnostic Codes 
8209, 8309 and 8409.  

The ratings assigned for cranial nerve impairment are based 
upon the relative degree of sensory manifestation or motor 
loss.  

Moderate stricture of the esophagus is evaluated as 30 
percent disabling.  Severe stricture, such that only liquids 
can be passed is evaluated as 50 percent disabling.  
38 C.F.R. § 4.114, Diagnostic Code 7203.  




Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  Multiple ratings can be 
assigned using different diagnostic codes if none of the 
symptoms or criteria for a rating under a diagnostic code are 
duplicative of, or overlap the symptoms or criteria for the 
other diagnostic code under consideration.  Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

Initially, the Board finds that the veteran's claims of 
entitlement to an initial evaluation in excess of 10 percent 
for trigeminal neuropathy affecting the right eye, claimed as 
epiphora, and entitlement to an evaluation in excess of 20 
percent for residuals of x-ray therapy with dry mouth are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his eye and mouth/throat symptoms (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims of entitlement to increased 
compensation benefits for his disabilities are well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that all relevant facts have been 
adequately developed to their full extent, and that VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

Trigeminal neuropathy affecting the right eye

The claim of entitlement to an initial evaluation for 
trigeminal neuropathy affecting the right eye, claimed as 
epiphora will be addressed first.  The veteran's complaints 
include a weeping right eye, floaters, and various vision 
problems.  

As noted previously, although the RO service connected 
"trigeminal neuropathy affecting the right eye," the RO has 
rated the disability as 10 percent disabling by analogy to an 
unhealed eye injury under 38 C.F.R. § 4.84a, Diagnostic Code 
6009.  When the RO granted entitlement to service connection 
for "trigeminal neuropathy affecting the right eye" it 
stated that since the disability at issue did not have its 
own evaluation criteria, a closely related disease or injury 
was selected for rating by analogy.  

In Butts v. Brown, 5 Vet. App. 532 (1993) the Court held that 
the selection of the proper diagnostic code is not a question 
of law subject to the de novo standard of review by the 
Court.  Accordingly, the Court held in Butts that, as VA and 
the Board possess specialized expertise in determining the 
application of a particular diagnostic code to a particular 
condition, their determination is due greater deference.  
Indeed, the Court has also held that, although the reason for 
the change must be explained, the VA and the Board may change 
the diagnostic codes under which a disability or disabilities 
may be evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  

In the veteran's case, the service-connected condition of a 
weeping or tearing eye has been diagnosed as epiphora.  The 
VA rating schedule provides specific diagnostic criteria for 
epiphora, which has its own diagnostic code.  A 10 percent 
evaluation is assigned for unilateral epiphora.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6025.  

There is ample persuasive lay and medical evidence that the 
veteran suffers from excessive weeping or tearing right eye, 
diagnosed as a blocked tear duct or epiphora of the right 
eye.  The other eye-related complaints asserted by the 
veteran - namely floaters, changes in visual acuity and 
field, and cataracts - are either not shown at all (visual 
field loss) or are not shown persuasively by the medical 
evidence of record to be associated with the service-
connected disability.  The veteran has a cataract and age 
related macular degeneration accounting for his visual acuity 
changes.  


The Board cannot ignore the May 1997 VA outpatient clinical 
record noting that the veteran had epiphora in the right eye 
as secondary to ectropion.  As noted earlier, a 10 percent 
evaluation may be assigned for unilateral ectropion.  The 
veteran has been found to have ectropion which, on the basis 
of the evidentiary record, is a further manifestation of his 
over all service-connected right eye disability.  The Board 
concludes that the evidentiary record supports assignment of 
a 10 percent evaluation for ectropion thereby increasing the 
initial evaluation for his service-connected right eye 
disability to 20, effective August 9, 1990.

Accordingly, the Board concludes that the criteria for an 
initial evaluation of 20 percent for trigeminal neuropathy 
affecting the right eye, with ectropion have been met.  A 
higher evaluation is not supported except in the case of 
bilateral involvement.  


Residuals of x-ray therapy with dry mouth

With respect to the claim of entitlement to an initial 
evaluation in excess of 20 percent for residuals of x-ray 
therapy with a dry mouth, the veteran's reported symptoms 
include a dry mouth, and difficulty chewing and swallowing.  
The RO has assigned a 20 percent evaluation using the 
criteria for ninth (glossopharyngeal) cranial nerve 
neuralgia, neuritis or paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8209, 8309 and 8409.  

The record does contain some medical evidence of a dryness of 
the mouth supportive of his testimony and contentions.  
However other medical reports have shown little objective 
evidence of impairment and a diagnosis of subjective 
xerostomia was made at the most recent VA examination.  
Moreover, there is no objective evidence consistent with the 
contention of the veteran that he experiences difficulty 
chewing or swallowing.  That is not to say that the veteran 
does not feel what he says he feels.  

There is simply no objective medical basis identified to 
explain the veteran's asserted problems.  VA dietary records 
show no complaint of difficulty swallowing, and a barium 
swallow showed no significant disability.  

In the absence of any objective credible evidence of 
significant impairment of mouth or throat function, the Board 
cannot conclude that that there is complete ninth 
(glossopharyngeal) cranial nerve neuralgia, neuritis or 
paralysis to justify a higher evaluation of 30 percent.  
38 C.F.R. § 4.124a, Diagnostic Codes 8209, 8309 and 8409.  
Likewise - even considering the testimony concerning the 
veteran's difficulty eating and swallowing - there is no 
objective medical evidence of moderate stricture of the 
esophagus, with ability to pass only liquids which would 
warrant assignment of a higher evaluation of 30 percent under 
that diagnostic code.  38 C.F.R. § 4.114, Diagnostic Code 
7203.  In accordance with Fenderson, supra, the Board finds 
that assignment of staged ratings in the veteran's case is 
not for application.  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  



In the veteran's case at hand, the Board notes that RO 
neither provided nor discussed the criteria referable to 
assignment of extraschedular evaluations.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard the Board notes that the treatment has been 
strictly on an outpatient basis.  He has, on the basis of the 
evidence of record, never required inpatient care of his eyes 
or mouth/throat symptoms.  The clinical record cannot 
therefore be said to reflect a need for frequent inpatient 
care.  As to employment, marked interference in his ability 
to work as a consequence of eye, mouth or throat symptoms has 
not been shown by the competent medical evidence of record.  

The Board finds that the current schedular criteria with 
evaluations of 20 percent and 20 percent adequately 
compensate the veteran for the nature and extent of severity 
of his residuals of X-ray therapy with a dry mouth and 
trigeminal neuropathy affecting the right eye, claimed as 
epiphora.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  In 
other words, the Board sees no basis for referral of the case 
to the VA Under Secretary for Benefits or the Director of the 
VA Compensation and Pension Service for consideration of 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial evaluation of 20 percent for 
trigeminal neuropathy affecting the right eye with ectropion 
is granted, subject to the governing criteria applicable to 
the payment of monetary benefits.  

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of X-ray therapy with a dry mouth is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







